Citation Nr: 9929135	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of posttraumatic stress disorder, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1959 to November 
1959 and from September 1960 to September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the veteran's claim for an 
increased evaluation for post traumatic stress disorder 
(PTSD) to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) 

only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  
FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by grossly 
inappropriate behavior, persistent danger of hurting others 
and suicidal ideations without plans or intent, and GAF 
scores ranging from 45-50.  

2.  The veteran's PTSD has been shown to be productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.130 and Diagnostic Codes 9400-9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD is worse 
than the current evaluation contemplates.  He wrote that he 
spent seven weeks in the PTSD program at the Tuskegee, 
Alabama VA Medical Center.  The veteran indicated that he was 
seen at the Birmingham Alabama, VA Medical Center Mental 
Hygiene Clinic each week since January 1995.  

The Board finds that the appellant has submitted evidence, 
which is sufficient to justify a belief that his claim for an 
increased evaluation for PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, where the claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  It also appears that the Court 
has not provided a substitute name for the issue.  In 
reaching the determination, the Board has considered whether 
staged ratings should be assigned.  We conclude staged 
ratings are not appropriate in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The General Rating Formula for Mental Disorders, including 
anxiety, dissociative, somatoform, mood and chronic 
adjustment disorders and PTSD, is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 

38 C.F.R. §4.130, Diagnostic Code 9411 (1998).  
I.  Background

Service connection for PTSD was granted in February 1998 and 
assigned a noncompensable evaluation.  In February 1998 the 
veteran filed a notice of disagreement to the noncompensable 
evaluation for PTSD.  The evaluation was increased to 50 
percent in June 1998.  

In January 1996 the veteran was seen in the mental hygiene 
clinic for PTSD.  He reported nightmares about dead faces 
from combat and continued to be hypervigilant.  The veteran 
was easily irritable and continued ruminations about the 
Vietnam War.  He concentrated on church and his family, 
however his anxiety continued to interfere with his 
functioning at work and at home.  The diagnosis was chronic 
PTSD (relapsed seriously during the Persian Gulf Was; now 
manageable).  

The veteran was seen in the mental hygiene clinic in February 
1996.  He was frustrated with the DAV representative who was 
assisting with his claim for service connection for PTSD.  
The veteran requested assistance from the social worker with 
regard to reviewing his claim and providing feedback. 

At the May 1998 VA examination the veteran reported problems 
controlling his anger.  The veteran stated that he could not 
be around people, any kind of crowds and that the last time 
he was around a crowd he blew up, and almost went to jail.  
He indicated that he did not have any patience and found 
himself throwing things in anger and frustration.  He could 
not be under stress; it always got the best of him.  The 
veteran reported hyper-vigilant behaviors noting that he was 
very cautious and feeling alienated because he was different 
from others.  He stated that he was unable to concentrate and 
that he was depressed.  The veteran asserted that he 
experienced survivor guilt.  

The veteran's wife commented that he had difficulty with 
nightmares.  Sometimes he choked her in his sleep.  When he 
came to he had a glazed look over his eyes.  She indicated 
that this behavior had caused problems in their relationship.  

Objective findings included normal thought processes.  The 
veteran denied delusions and hallucinations.  Inappropriate 
behavior was cited with reference to his tendency to break 
things and throw things when angry.  He admitted suicidal 
thoughts and ideations with no current plan or intent.  The 
veteran denied current homicidal thoughts and ideations.  He 
appeared able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was fully oriented.  
Memory, concentration and judgment were severely impaired.  
Abstract thinking was severely impaired.  The veteran's 
speech was slow, his affect was flat and his mood was 
depressed.  Sleep impairment was chronic in nature.  

Clinical interview indicated that the veteran was still 
struggling with all the major symptoms of PTSD.  The 
diagnosis of PTSD conforms to both the DSM-IV and the DSM-
IIIR.  The veteran's symptoms of PTSD appeared to be frequent 
and severe over the past 12 months with no real periods of 
remission.  The diagnoses were PTSD, chronic and severe and 
total isolation.  His GAF was 45 indicating severe social and 
occupational impairment due to the veteran's service 
connected PTSD.  The veteran had difficulty establishing and 
maintaining effective social and occupational relationships 
due to his service-connected PTSD.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  A 41 
to 50 GAF rating indicates serious symptoms.  DSM-IV.  

In July 1998 an examiner from the mental hygiene clinic 
called the veteran for anxiety status inventory follow-up.  
The veteran became angry about the telephone call and hung up 
on the examiner.  

In December 1998 the veteran was seen in the mental hygiene 
clinic.  He reported good relationships with peers and 
friends.  The veteran informed the intake officer that he 
attended Methodist church with his wife.  He stated that he 
tried to runaway from the stress of war with alcohol and 
drugs.  After service he was a truck driver for a year, 
however he was let go because of his temper and his attitude.  
The veteran reported experiencing a flashback after an 
automobile accident while driving the truck.  He felt as if 
he were back in Vietnam.  

The veteran indicated that he did not like to be told what to 
do and he liked to be alone in peace and quiet.  He informed 
the intake officer that he did not like crowded places and 
people he did not know.  The veteran stated that he became 
violent and angry when pushed and very depressed.  He 
reported that he had had 25 jobs since service because he 
could not get along with co-workers and supervisors.  

In terms of his family history the veteran indicated that he 
had been married four times, the longest marriage lasting 10 
years.  He reported frequent altercations, physical assaults 
to his wife and multiple separations.  The veteran stated 
that he was hospitalized in April 1994, for seven weeks in 
the PTSD unit in Tuskegee.  He asserted that he experienced 
suicidal thoughts and was seen for PTSD and depression.  The 
veteran reported nightmares, alcohol occasionally, depression 
erratic sleep and intrusive thoughts.  He stated that he was 
unable to finish a task and had a decreased libido.  His 
hobbies were fishing and clearing land, cutting trees.  

The assessment was that the veteran was of average 
intelligence with a history of assaults and spouse abuse.  It 
was noted that he was incarcerated for four years.  
Hallucination and delusions were denied.  Organicity was not 
noted.  The veteran's sleep was erratic, awakened frequently 
by nightmares.  The diagnostic impressions were PTSD, chronic 
and severe; depression and history of alcohol abuse.  The 
veteran's PTSD Global Assessment of Functioning (GAF) score 
was 50.  

The veteran was seen in vocational rehabilitation in March 
1999.  During the evaluation he was noted to have impaired 
concentration, often getting confused in following 
directions, and exhibited difficulty in focusing on a 
particular subject.  His recent memory was poor, as noted in 
his inability to repeat only four digits forward and three 
backward.  The veteran continued to exhibit problems in 
carrying out instructions, although this did improve somewhat 
when the instructions were written and he was allowed 
additional time to respond and was prompted.  

He could process simple math computations in his head, in 
general; he experienced a marked impairment in processing new 
information, especially when it was unexpected.  This was 
noted in his ability to calculate serial 7s when he became 
confused after completing the first step and could not catch 
on even with additional explanation.  

The veteran's speech was normal and his thinking was noted to 
be sluggish and slow.  His cognitive ability was estimated to 
be in the low average range.  He had significant problems in 
being around other people, as he was easily frustrated, 
angered easily and was not able to modulate this anger.  As a 
result, the veteran stayed away from people, experiencing 
severe anxiety when he was exposed to people to the extent 
that he became virtually incapacitated.  

This complete inability to cope with the stress and pressure 
of competitive employment led to a deteriorating work 
performance and his eventual disability retirement.  The 
veteran was markedly impaired in responding appropriately to 
supervision and to co-workers on the job, and in being able 
to follow work instructions.  He was markedly impaired in his 
ability to complete work related tasks in a timely manner.  

Based on review of his medical records and the present 
evaluation, the severity of his symptoms limited his ability 
to remember and to process work procedures and instructions.  
In addition, the emotional lability prevents him from getting 
along with co-workers without distracting them or exhibiting 
behavioral extremes.  These evaluation results preclude his 
being able to meet the demands of work, on a sustained basis, 
in a competitive work environment.  The veteran was not 
feasible for a vocational rehabilitation program due to the 
severity and chronicity of his psychiatric problems.  These 
severe symptoms were present for over 12 consecutive months, 
were chronic in nature and had an extremely poor prognosis 
for improvement.  
II. Analysis

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), s GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Court, in Carpenter v. Brown, 8 Vet. App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

The criteria for a 100 percent rating, requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; and memory loss.  The March 1998, December 
1998 VA examination reports and the March 1999 vocational 
rehabilitation report describe a level of total occupational 
and social impairment.  The reports showed grossly 
inappropriate behavior and persistent danger of hurting 
others.  The Board particularly notes the veteran's history 
of spousal abuse and incarceration.  

After careful review and consideration of the evidence of 
record, the Board concludes that the evidence of record 
demonstrates total occupation and social impairment.  In 
reaching this conclusion, the Board places particular 
emphasis upon the findings noted on VA examination in May 
1998, regarding the severity of his PTSD symptomatology.  In 
view of this evidence and the lack of any additional evidence 
to the contrary, the Board finds that veteran's PTSD 
manifestations meet the criteria for a 100 percent rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1998).  


                                                                           
CONTINUED ON NEXT PAGE


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

